Case 9:19-bk-10449-DS   Doc 224 Filed 04/17/20 Entered 04/17/20 11:22:04   Desc
                         Main Document    Page 1 of 28
Case 9:19-bk-10449-DS   Doc 224 Filed 04/17/20 Entered 04/17/20 11:22:04   Desc
                         Main Document    Page 2 of 28
Case 9:19-bk-10449-DS   Doc 224 Filed 04/17/20 Entered 04/17/20 11:22:04   Desc
                         Main Document    Page 3 of 28
Case 9:19-bk-10449-DS   Doc 224 Filed 04/17/20 Entered 04/17/20 11:22:04   Desc
                         Main Document    Page 4 of 28
Case 9:19-bk-10449-DS   Doc 224 Filed 04/17/20 Entered 04/17/20 11:22:04   Desc
                         Main Document    Page 5 of 28
Case 9:19-bk-10449-DS   Doc 224 Filed 04/17/20 Entered 04/17/20 11:22:04   Desc
                         Main Document    Page 6 of 28
Case 9:19-bk-10449-DS   Doc 224 Filed 04/17/20 Entered 04/17/20 11:22:04   Desc
                         Main Document    Page 7 of 28
Case 9:19-bk-10449-DS   Doc 224 Filed 04/17/20 Entered 04/17/20 11:22:04   Desc
                         Main Document    Page 8 of 28
Case 9:19-bk-10449-DS   Doc 224 Filed 04/17/20 Entered 04/17/20 11:22:04   Desc
                         Main Document    Page 9 of 28
Case 9:19-bk-10449-DS   Doc 224 Filed 04/17/20 Entered 04/17/20 11:22:04   Desc
                        Main Document     Page 10 of 28
Case 9:19-bk-10449-DS   Doc 224 Filed 04/17/20 Entered 04/17/20 11:22:04   Desc
                        Main Document     Page 11 of 28
Case 9:19-bk-10449-DS   Doc 224 Filed 04/17/20 Entered 04/17/20 11:22:04   Desc
                        Main Document     Page 12 of 28
Case 9:19-bk-10449-DS   Doc 224 Filed 04/17/20 Entered 04/17/20 11:22:04   Desc
                        Main Document     Page 13 of 28
Case 9:19-bk-10449-DS   Doc 224 Filed 04/17/20 Entered 04/17/20 11:22:04   Desc
                        Main Document     Page 14 of 28
Case 9:19-bk-10449-DS   Doc 224 Filed 04/17/20 Entered 04/17/20 11:22:04   Desc
                        Main Document     Page 15 of 28
Case 9:19-bk-10449-DS   Doc 224 Filed 04/17/20 Entered 04/17/20 11:22:04   Desc
                        Main Document     Page 16 of 28
Case 9:19-bk-10449-DS   Doc 224 Filed 04/17/20 Entered 04/17/20 11:22:04   Desc
                        Main Document     Page 17 of 28
Case 9:19-bk-10449-DS   Doc 224 Filed 04/17/20 Entered 04/17/20 11:22:04   Desc
                        Main Document     Page 18 of 28
Case 9:19-bk-10449-DS   Doc 224 Filed 04/17/20 Entered 04/17/20 11:22:04   Desc
                        Main Document     Page 19 of 28
Case 9:19-bk-10449-DS   Doc 224 Filed 04/17/20 Entered 04/17/20 11:22:04   Desc
                        Main Document     Page 20 of 28
Case 9:19-bk-10449-DS   Doc 224 Filed 04/17/20 Entered 04/17/20 11:22:04   Desc
                        Main Document     Page 21 of 28
Case 9:19-bk-10449-DS   Doc 224 Filed 04/17/20 Entered 04/17/20 11:22:04   Desc
                        Main Document     Page 22 of 28
Case 9:19-bk-10449-DS   Doc 224 Filed 04/17/20 Entered 04/17/20 11:22:04   Desc
                        Main Document     Page 23 of 28
Case 9:19-bk-10449-DS   Doc 224 Filed 04/17/20 Entered 04/17/20 11:22:04   Desc
                        Main Document     Page 24 of 28
Case 9:19-bk-10449-DS   Doc 224 Filed 04/17/20 Entered 04/17/20 11:22:04   Desc
                        Main Document     Page 25 of 28
Case 9:19-bk-10449-DS   Doc 224 Filed 04/17/20 Entered 04/17/20 11:22:04   Desc
                        Main Document     Page 26 of 28
Case 9:19-bk-10449-DS   Doc 224 Filed 04/17/20 Entered 04/17/20 11:22:04   Desc
                        Main Document     Page 27 of 28
Case 9:19-bk-10449-DS   Doc 224 Filed 04/17/20 Entered 04/17/20 11:22:04   Desc
                        Main Document     Page 28 of 28
